In an automobile negligence action to recover damages for personal injuries, etc., plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Dutchess County (Kelly, J.), entered October 6, 1983, as denied their cross motion for leave to enter a judgment against defendant Ryan based upon his default in appearing and directed plaintiffs’ attorneys to serve a copy of the complaint upon defendant Ryan’s attorneys within 20 days of the entry of the order.
Order affirmed, insofar as appealed from, without costs or disbursements.
On the totality of the circumstances recited and in light of CPLR 2005, 3012 (d), it was a proper exercise of discretion to relieve defendant Ryan of his default in appearing. Weinstein, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.